


109 HR 5499 IH: To amend title 38, United States Code, to expand and make

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5499
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mrs. Johnson of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to expand and make
		  permanent the Department of Veterans Affairs benefit for Government markers for
		  marked graves of veterans buried in private cemeteries, and for other
		  purposes.
	
	
		1.Permanence and expansion of
			 Department of Veterans Affairs benefit for Government markers for marked graves
			 of veterans buried in private cemeteries
			(a)Permanency of
			 programSubsection (d) of section 2306 of title 38, United States
			 Code is amended by striking paragraphs (3) and (4).
			(b)Expansion of
			 benefitSuch subsection, as amended by subsection (a), is further
			 amended—
				(1)by striking
			 marker each place it appears and inserting headstone or
			 marker;
				(2)in paragraph (2),
			 by inserting or to a representative of such cemetery after
			 located; and
				(3)by adding at the
			 end the following new paragraph (3):
					
						(3)In the case of a grave for which a
				headstone or marker is requested that is marked by a headstone or marker
				furnished at private expense, the Government headstone or marker may be
				furnished if the individual making the request for the Government headstone or
				marker certifies to the Secretary that the headstone or marker will be placed
				as close as practicable to that
				grave.
						.
				(c)Application of
			 Government marker benefit to veterans dying on or after November 1,
			 1990Subsection (d) of section 502 of the Veterans Education and
			 Benefits Expansion Act of 2001 (Public Law 107–103; 38 U.S.C. 2306 note) is
			 amended by striking September 11, 2001 and inserting
			 November 1, 1990.
			
